PER CURIAM.
Appellee, the Florida Department of Health, revoked appellant Mark Schoen-born’s license to practice chiropractic medicine and assessed certain costs against appellant in conjunction with the agency proceeding. The order of revocation is AFFIRMED. See Doll v. Dep’t of Health, Case No. 1D06-2903, 969 So.2d 1103, 2007 WL 3252754 (Fla. 1st DCA Nov.6, 2007). The order assessing costs is AFFIRMED in part. Because $10,243.59 of the cost award is not supported by the evidence, that portion is VACATED. See id.
KAHN, WEBSTER, and ROBERTS, JJ., concur.